Citation Nr: 0525593	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling. 
 
2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 until 
January 1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2002 
rating decision of the Seattle, Washington Regional Office 
(RO) that denied a rating in excess of 20 percent for 
bilateral hearing loss.  During the pendency of the appeal, 
the 20 percent evaluation was increased to 40 percent by 
rating action dated in July 2003.  The July 2003 decision 
also increased the evaluation for tinnitus from 
noncompensable to 10 percent.  The veteran submitted a notice 
of disagreement with this decision.

The veteran was afforded a hearing before the undersigned 
Veteran's Law Judge at the RO in April 2004.  The transcript 
is of record.  The case was subsequently remanded by a 
decision of the Board dated in December 2004.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim of 
service connection for tinnitus was filed prior to June 10, 
1999 and denied on the basis that the veterans' tinnitus was 
not "persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 (2004).  Once a final decision is reached on 
appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.

In August 2005, a request was made to advance this case on 
the Board's docket.  The motion was granted in September 
2005.

In December 2004, the veteran's employer submitted a 
statement reporting that his employment would be terminated 
in January 2005, due to the effects of his hearing loss.  
Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
agency of original jurisdiction (AOJ) for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Informal Hearing Presentation dated in August 2005, 
the appellant's accredited representative argued that the AMC 
had not complied with the Board's December 2004 remand 
instructions.  Specifically, it was noted that after the 
veteran submitted evidence of interference with or reduction 
of income due to service-connected disability, the AMC did 
not refer the case to the Director of VA's Compensation or 
Pension Service or to the Under Secretary for Benefits to 
consider whether an extraschedular rating was warranted.  The 
remand had instructed that such a referral should be made if 
the veteran submitted evidence that his hearing loss 
interfered with employment.  

A remand by the Board confers on a claimant a substantive 
right to have the remand instructions accomplished.  Where 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance. Stegall v 
West, 11 Vet. App. 268, 271 (1998).  This case must be 
remanded so that the claim can be referred for consideration 
of an extraschedular rating.

The representative also points out that the most recent VA 
audiology examination in July 2003 is now "stale."  The 
veteran testified on personal hearing in April 2004 that his 
hearing was getting worse.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Additionally, the veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The veteran should be scheduled for 
a VA audiology examination, to include 
an audiometric evaluation, to ascertain 
the extent of current bilateral hearing 
loss.  The claims file must be made 
available to the examiner designated to 
examine the veteran.

2.  If the AOJ is unable to grant the 
full benefit sought on a schedular 
basis, the claim should be referred to 
the Director of VA's Compensation and 
Pension Service or to the Under 
Secretary for Benefits to consider 
whether an extraschedular rating is 
warranted in accordance with 38 C.F.R. 
§ 3.321(b) (2004).  

3.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for bilateral hearing loss.  If the 
benefit sought on appeal continues to 
be denied, issue a supplemental 
statement of the case.  Then return the 
record to the Board, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


